Appellant was convicted for a violation of what is commonly called the "Five Gallon Law" (Gen. Acts 1927, p. 704).
The appeal is on the record proper without bill of exceptions.
The demurrers to the indictment were properly overruled. Wilkerson v. State, 23 Ala. App. 520, 128 So. 777; Hayes v. State, 23 Ala. App. 524, 128 So. 774; Id., 221 Ala. 389,128 So. 776.
In the absence of a bill of exceptions, it is now too well known to require the citation of authority that, ordinarily, this court will not consider the giving or refusal of written charges. The refused charges appearing in the record will not be considered.
We find no prejudicial error, and the judgment is affirmed.
Affirmed.